Emmett S. Muldoon (petitioner) appeals pursuant to S.J.C. Rule 2:21, 421 Mass. 1303 (1995), from the denial by a single justice of this court of relief requested under G. L. c. 211, § 3. A Superior Court judge had ordered that an action brought by the petitioner be transferred to the District Court Department in accordance with G. L. c. 231, § 102C, and had denied a motion to revoke that order, as well as as a motion for reconsideration. Before seeking relief from a single justice of this court, the petitioner unsuccessfully requested relief from a single justice of the Appeals Court, and attempted to obtain further appellate review from this court.2
We treat the transfer order and related rulings by the Superior Court judge as interlocutory for purposes of rule 2:21 (1), and conclude that the petitioner has not met the requirement of rule 2:21 (2) that he “set forth the reasons why review of the trial court decision cannot adequately be obtained on appeal from any final adverse judgment in the trial court or by other available means.”
Emmett S. Muldoon, pro se.

Judgment affirmed.

The case was submitted on the papers filed, accompanied by a memorandum of law.

We consider the appeal under S.J.C. Rule 2:21, 421 Mass. 1303 (1995), nevertheless, because the petitioner focused his argument to our single justice and to us on the transfer to the District Court, not on the actions of the single justice of the Appeals Court.